DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 04/05/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Objections
Claim 1 objected to because of the following informalities:  transmitting/receiving state of each of plurality of the probe units should likely read transmitting/receiving state of each of the plurality of the probe units.  Furthermore, transit/receive unit is interpreted as meaning transmit/receive unit. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: control unit for acquiring in claim 1 and control unit for obtaining in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
Claims 1, 3, and 5-8 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without fully disclosing a control unit or module, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The claims and specification refer to a control unit in a general sense, but no structure is provided which would allow one of ordinary skill in the art to fully carry out this invention.
Claim 1 recites the limitation "the flexible film sensing unit" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US Patent No 20030028107 A1) in view of Phelps (US Patent No 20040002652 A1) and Chiang (US Patent No 10426435 B2).
Regarding claim 1, Miller teaches an ultrasonic system of a contact type flexible conformal ultrasonic probe for generating an ultrasonic image, comprising ([0040] FIG. 1 illustrates an ultrasound system including a transesophageal imaging probe having a distal part and a semi-flexible elongated body), 
Comprising a flexible probe, comprising a flexible detection surface, a plurality of probe units, and a soft film sensing surface, wherein the plurality of probe units are configured to transit/receive an ultrasonic signal, all of the plurality of probe units form a probe array, the probe array is positioned inside the flexible detection surface ([0022] The ultrasound imaging system may include a surface detector and a control processor.; [0087] transducer array 42 includes a larger number of elements; [abst] ultrasound transducer array, a transmit beamformer, a receive beamformer, and an image generator; [0069] Referring to FIGS. 2 and 2A, the transesophageal imaging probe 12 includes distal rigid region 32 coupled to flexible region 34 at a coupling region 40. Distal region 32 includes a distal tip housing 50 for encasing an ultrasound transducer array 42)
And a switch module, connected to the flexible probe, and configured to sequentially switch a transmitting/receiving state of each of plurality of the probe units in the probe array ([0087] the array may also include electronically-controllable switches for selectively connecting adjacent, diagonally-located transducer elements. The selected transducer elements can be connected to the transmit or receive channels of the imaging system such as HP Sonos 5500 or the system described below. A T/R switch connects the same groups of elements alternatively to the transmit or receive channels).
Miller fails to teach the flexible detection surface is connected to the flexible film sensing surface and changes with deformation of the flexible film sensing surface, the flexible film sensing surface is provided with a capacitive sensor array therein, the capacitive sensor array is configured to detect the deformation of the flexible film sensing surface and to obtain relative deflection angles of each of the plurality of probe units in the probe array; a control module, connected to the flexible probe and the switch module, respectively, the control module comprising a transmitting control unit for acquiring the relative deflection angles of the plurality of probe units and generating corresponding delay times according to the relative deflection angles, and sequentially controlling the plurality of probe units in the probe array to transmit the ultrasonic signal according to the delay times and a receiving control unit for sequentially controlling the plurality of probe units in the probe array to receive the ultrasonic signal, and for obtaining the relative deflection angles of plurality of probe units, and for performing beamforming and image processing on the ultrasonic signal, so as to obtain the ultrasonic image.
However, Phelps teaches FIG. 9 shows a probe 18 integrating the array 200. The probe 18 includes the array 200, flexible circuit materials or signal traces 206, 208, a plurality of circuit boards 210, a capacitor 212 and a bundle of cables 22. These components are housed within a plastic or other ergonomically shaped probe cover or housing. Different, fewer or additional components may be included in the probe 18. [0083]; FIG. 10 Each module 222 includes a plurality of layers along the range dimension, such as a first matching layer 218, a first electrode layer on the top of the element 24 formed from the first flexible circuit 208, a second matching layer 216, an element or piezoelectric (PZT) layer 214, a second electrode on a bottom side of the piezoelectric layer 214 formed from the second flexible circuit 208 and a backing material 220 [0085] and The multiplexer 26 comprises an analog or digital network of switches responsive to a probe control 28 [0030].
Miller and Phelps are considered analogous because both disclose devices intended for ultrasound imaging. Phelps discusses the use of a piezoelectric layer. Piezoelectricity is a phenomenon where electrical charge or capacitance is accumulated in a material in response to mechanical stress of deformation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to collect data through the piezoelectric effect, a known phenomenon to one of ordinary skill in the art that involves a change in voltage based on deformation, and furthermore to use a control module to control the functionality of the device.
Miller in view of Phelps fails to teach a transmitting control unit for acquiring the relative deflection angles of the plurality of probe units and generating corresponding delay times according to the relative deflection angles, and sequentially controlling the plurality of probe units in the probe array to transmit the ultrasonic signal according to the delay times and a receiving control unit for sequentially controlling the plurality of probe units in the probe array to receive the ultrasonic signal, and for obtaining the relative deflection angles of plurality of probe units, and for performing beamforming and image processing on the ultrasonic signal, so as to obtain the ultrasonic image.
However, Chiang teaches to steer the beams across the volume or region of interest, different transducer elements must be actuated in proper sequence to maintain the peak to sidelobe ratio. The system processor can be programmed to provide the desired sequence for transducer actuation to direct the beam at different angles. Alternatively, a discrete controller can be used to control sparse array actuation. A preferred embodiment provides a scan head with integrated switching circuits for sequentially selecting sparse array actuation elements for sequential multiple beamforming. The scan head can be connected to a conventional ultrasound system in which the scan head provides the inputs to the conventional beamforming processing functions. In another embodiment, the transmit array elements and receive array elements can be operated independently with the transmit elements comprising a sparse array and the receive elements being a near fully populated array (col. 1 line 66).
Miller in view of Phelps and Chiang are considered analogous because all disclose devices intended for ultrasound imaging. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to obtain the resulting ultrasonic image that the device is to output through a beamforming process with transmit and receive units.
	Regarding claim 5, Miller teaches further comprising: a client, wherein the client is connected to the receiving control unit for obtaining the ultrasonic image and displaying the ultrasonic image ([abst.] The image generator is constructed to receive the image data and generate images that are displayed on an image display).
	Regarding claim 6, Miller fails to teach wherein the ultrasonic method comprises the process of a flexible probe transmitting the ultrasonic signal; the transmitting process comprises: Step Al, the transmitting control unit controls the plurality of probe units in the probe array to switch to the transmitting state through the switch module: Step A2, the transmitting control unit obtains the relative deflection angles of the plurality of probe units in the probe array, and generates delay times according to the relative deflection angles; and Step A3, the transmitting control unit controls the plurality of probe units to transmit ultrasonic signal according to the delay times.
However, Chiang teaches to steer the beams across the volume or region of interest, different transducer elements must be actuated in proper sequence to maintain the peak to sidelobe ratio. The system processor can be programmed to provide the desired sequence for transducer actuation to direct the beam at different angles. Alternatively, a discrete controller can be used to control sparse array actuation. A preferred embodiment provides a scan head with integrated switching circuits for sequentially selecting sparse array actuation elements for sequential multiple beamforming. The scan head can be connected to a conventional ultrasound system in which the scan head provides the inputs to the conventional beamforming processing functions (col. 1 line 66).
Miller and Chiang are considered analogous because both disclose devices intended for ultrasonic imaging. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to include a transmit unit that utilizes a beamforming process.
Regarding claim 7, Miller fails to teach wherein the ultrasonic method further comprises the process of the flexible probe receiving the ultrasonic signal; the receiving process comprises: Step B1, the receiving control unit controls the plurality of probe units in the probe array to switch to the receiving state through the switch module; Step B2, the receiving control unit obtains the ultrasonic signal received by the probe unit; and Step B3, the receiving control unit obtains the relative deflection angles of the plurality of probe units in the probe array, and process the ultrasonic signal according to the relative deflection angles, so as to obtain an ultrasonic image.
However, Chiang teaches to steer the beams across the volume or region of interest, different transducer elements must be actuated in proper sequence to maintain the peak to sidelobe ratio. The system processor can be programmed to provide the desired sequence for transducer actuation to direct the beam at different angles. Alternatively, a discrete controller can be used to control sparse array actuation. A preferred embodiment provides a scan head with integrated switching circuits for sequentially selecting sparse array actuation elements for sequential multiple beamforming. The scan head can be connected to a conventional ultrasound system in which the scan head provides the inputs to the conventional beamforming processing functions. In another embodiment, the transmit array elements and receive array elements can be operated independently with the transmit elements comprising a sparse array and the receive elements being a near fully populated array (col. 1 line 66).
Miller and Chiang are considered analogous because both disclose devices intended for ultrasonic imaging. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to include a receiving unit that utilizes a beamforming process.
Regarding claim 8, Miller fails to teach wherein Step B3 further comprises: Step B31: the beamforming element in the receiving control unit receives the ultrasonic signal, performs beamforming process on the ultrasonic signal based on the relative deflection angles, and outputs the ultrasonic signal; 10Step B32: the signal processing element in the receiving control unit receives the ultrasonic signal output by the beamforming element, filters and compresses the ultrasonic signal, and outputs the ultrasonic signal; Step B33: the image processing element in the receiving control isunit receives the ultrasonic signal output by the signal processing element, and performs frame-related processing on the ultrasonic signal to generate the ultrasonic image.
However, Phelps teaches the  base unit 12 comprises an ultrasound imaging system, such as a handheld, cart based or other system for generating a two-dimensional or three-dimensional representation of a patient. The receiver circuitry 14 receives information from one or more transducer probes 18, 20 for beamformation, detection and other ultrasound image processing by the image processor 16 [0032]; the receive circuit 14 includes a connector 32, a mode control processor 34, a preamplifier 36, a time gain control circuit 38, a low pass filter 40, a buffer 42, an analog-to-digital converter 44, a digital equalizer 46, a digital demultiplexer 48, an analysis processor 50, and a selectable delay 52 [0033]; and the demultiplexer 48 comprises a digital demultiplexer, such as a network of switches for separating signals from various time slots in a frame of time division multiplex information. The demultiplexer 48 operates as a conditional demultiplexer. The receive signals are digitally demultiplexed. For example, the demultiplexer outputs signals from different elements 24 on different outputs for beam formation and other image processing by the image processor 16. For conventional signals or signals free of multiplexing, the demultiplexer 48 passes the information to the image processor 16 for beam formation [0045].
Miller and Phelps are considered analogous because both disclose devices intended for ultrasound imaging. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to receive data from the beamforming apparatus and perform a series of signal processing steps on them to generate the ultrasound image that the device is intended to output.
Regarding claim 9, Miller teaches wherein the coordinate origin is configured as one probe unit, which has a shortest sound path from the receiving focus thereto, in each row of plurality of probe units in the probe array, wherein is the beamforming element is subjected to beamforming process ([0085] Each intra-group receive pre-processor 220.sub.i may include a summing delay line, or several programmable delay elements connected to a summing element (a summing junction). Each intra-group receive processor 220.sub.i delays the individual transducer signals, adds the delayed signals, and provides the summed signal to one receive beamformer channel 225.sub.i. Alternatively, one intra-group receive processor provides the summed signal to several receive beamformer channels 225.sub.i of a parallel receive beamformer. The parallel receive beamformer is constructed to synthesize several receive beams simultaneously. Each intra-group receive pre-processor 220.sub.i may also include several summing delay lines (or groups of programmable delay elements with each group connected to a summing junction) for receiving signals from several points simultaneously). Since Miller discloses a relationship between all the values in question, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to derive a formula relating them.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Phelps and Chiang as applied to claim 1 above, and further in view of Wei (US Patent No 6153463 A).
Regarding claim 2, Miller in view of Phelps and Chiang fails to teach wherein the capacitive sensing array comprises: a plurality of first polar plates; a plurality of second polar plates, parallel to the plurality of first polar plates; is a plurality of third polar plates, disposed between the plurality of first polar plates and the plurality of second polar plates, and connected to the flexible detection surface, wherein a first capacitance value is set between the plurality of third polar plates and the plurality of first polar plates, a second capacitance value is set between the plurality of third polar plates and the plurality of second polar plates; a first initial standard value is set correspondingly to the first capacitance value; 98a second initial standard value is set correspondingly to the second capacitance value; a detection element, wherein the detection element is connected to the first polar plate, the second polar plate and the third polar plate, respectively, for obtaining a first difference value between the first capacitance value and the first initial standard value, and for obtaining a second difference value between the second capacitance value and the second initial standard value, and for obtaining the relative deflection angle of each of the plurality of probe units in the probe array relative to a 10corresponding coordinate origin based on the first difference value, the second difference value, and the position of each of the plurality of probe units in the probe array, wherein the coordinate origin is preset as one probe unit in a row of plurality of probe units in the probe array.
However, Wei teaches a novel capacitor design and construction method that uses a stacked structure which is sometimes otherwise used for a so-called floating gate transistor. A first electrical contact is electrically coupled with a conductive region formed in the substrate and with a control gate layer. A second electrical contact is electrically coupled with a floating gate layer, forming a plate between the substrate and control gate layers. The footprint of this capacitor is reduced by using both sides of the floating gate layer as capacitive plate. Parasitic capacitance is relatively reduced. One or more dielectric layers can be formed for both capacitors and for floating gate transistors on the substrate in the same process step or steps [abst].
Miller in view of Phelps and Chiang and Wei are considered analogous because all involve the use of a capacitor to perform the desired function. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use a triple plate capacitor such as the one disclosed in Wei in order to determine differences between the two capacitive measurements present in a triple plate capacitor and use this measurement for the beamforming process.
Regarding claim 3, Miller fails to teach wherein the receiving control unit comprises: a beamforming element, connected to the flexible probe and the switch module, respectively, configured to obtain the relative deflection angles of the plurality of probe units, configured to control each row of the plurality of probe units in the probe array to sequentially receive the ultrasonic signal through the switch module, and configured to perform beamforming on the ultrasonic signal based on the relative deflection angles and output the ultrasonic signal, a signal processing element, connected to the beamforming element, configured to receive the ultrasonic signal output by the beamforming element, and configured to filter and compress the ultrasonic signal and output the ultrasonic signal, and an image processing element, connected to the signal processing element, configured to receive the ultrasonic signal output by the image processing element, and configured to perform frame-related processing on the ultrasonic signal to generate the ultrasonic image.
	However, Phelps teaches the  base unit 12 comprises an ultrasound imaging system, such as a handheld, cart based or other system for generating a two-dimensional or three-dimensional representation of a patient. The receiver circuitry 14 receives information from one or more transducer probes 18, 20 for beamformation, detection and other ultrasound image processing by the image processor 16 [0032]; the receive circuit 14 includes a connector 32, a mode control processor 34, a preamplifier 36, a time gain control circuit 38, a low pass filter 40, a buffer 42, an analog-to-digital converter 44, a digital equalizer 46, a digital demultiplexer 48, an analysis processor 50, and a selectable delay 52 [0033]; and the demultiplexer 48 comprises a digital demultiplexer, such as a network of switches for separating signals from various time slots in a frame of time division multiplex information. The demultiplexer 48 operates as a conditional demultiplexer. The receive signals are digitally demultiplexed. For example, the demultiplexer outputs signals from different elements 24 on different outputs for beam formation and other image processing by the image processor 16. For conventional signals or signals free of multiplexing, the demultiplexer 48 passes the information to the image processor 16 for beam formation [0045].
Miller and Phelps are considered analogous because both disclose devices intended for ultrasound imaging. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to receive data from the beamforming apparatus and perform a series of signal processing steps on them to generate the ultrasound image that the device is intended to output.
Regarding claim 4, Miller teaches wherein the coordinate origin is configured as one probe unit, which has a shortest sound path from the receiving focus thereto, in each row of plurality of probe units in the probe array, wherein is the beamforming element is subjected to beamforming process ([0085] Each intra-group receive pre-processor 220.sub.i may include a summing delay line, or several programmable delay elements connected to a summing element (a summing junction). Each intra-group receive processor 220.sub.i delays the individual transducer signals, adds the delayed signals, and provides the summed signal to one receive beamformer channel 225.sub.i. Alternatively, one intra-group receive processor provides the summed signal to several receive beamformer channels 225.sub.i of a parallel receive beamformer. The parallel receive beamformer is constructed to synthesize several receive beams simultaneously. Each intra-group receive pre-processor 220.sub.i may also include several summing delay lines (or groups of programmable delay elements with each group connected to a summing junction) for receiving signals from several points simultaneously). Since Miller discloses a relationship between all the values in question, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to derive a formula relating them.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang (US Patent No 10602989 B2).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tian (US Patent No 20190150895 A1).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gu (US Patent No 9746448 B2).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Courtney (US Patent No 20160045184 A1).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Degertekin (US Patent No 20130128702 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL VICTOR POPESCU whose telephone number is (571)272-7065. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL VICTOR POPESCU/               Examiner, Art Unit 3793   

/CHRISTOPHER KOHARSKI/               Supervisory Patent Examiner, Art Unit 3793